ICJ_143_JurisdictionalImmunities2008_DEU_ITA_2010-07-06_ORD_01_NA_01_FR.txt.                                                                             323




                 DÉCLARATION COMMUNE
          DE MM. LES JUGES KEITH ET GREENWOOD

[Traduction]

   1. La présente affaire trouve son origine dans les atrocités et autres
actes inhumains perpétrés par les forces allemandes et d’autres services
du gouvernement nazi à l’encontre de ressortissants italiens, civils et mili-
taires, entre le 3 septembre 1943, date à laquelle l’Italie a signé un armis-
tice avec les puissances alliées, et le 8 mai 1945, date de la capitulation
inconditionnelle de l’Allemagne. Le caractère illicite de ces actes est indé-
niable et n’est pas contesté en l’espèce. La seule question qui se pose
devant la Cour au stade actuel de la procédure est de savoir si la demande
reconventionnelle présentée par l’Italie relève de sa compétence, comme
l’exige le paragraphe 1 de l’article 80 de son Règlement. Le seul titre
de compétence sur lequel l’Italie puisse fonder sa demande est la conven-
tion européenne de 1957 pour le règlement pacifique des différends (ci-
après la « convention européenne »). Or, l’alinéa a) de l’article 27 de
celle-ci exclut de la compétence de la Cour (prévue à l’article premier)
les « différends concernant des faits ou situations » antérieurs à son
entrée en vigueur. Dans son arrêt relatif à Certains biens (Liechten-
stein c. Allemagne), la Cour a jugé que le critère tenait à la question
de savoir si les faits ou situations générateurs du différend, ceux qui
en sont réellement la cause, étaient antérieurs à l’entrée en vigueur de
la convention (exceptions préliminaires, arrêt, C.I.J. Recueil 2005,
p. 25, par. 44).
   2. La convention européenne étant entrée en vigueur le 18 avril 1961
entre l’Allemagne et l’Italie, la question qui se pose est de savoir si l’Italie
a établi que la demande reconventionnelle concerne un différend dont la
source ou la cause réelle réside dans des faits et situations postérieurs à
cette date. La Cour a jugé que tel n’était pas le cas. Nous souscrivons à
cette conclusion et, d’une manière générale, au raisonnement de la Cour.
Dans la présente déclaration, nous allons examiner deux questions qui, à
notre avis, viennent à l’appui de ce raisonnement.
   3. La première concerne l’existence et la définition du différend que
l’Italie entend soumettre dans sa demande reconventionnelle. D’après
l’Italie :

       « C’est ... le régime de réparation institué par les deux accords
     conclus entre l’Allemagne et l’Italie en 1961 qui est la source ou la
     cause réelle des différends portés devant la Cour en la présente
     espèce. S’y ajoutent les événements ayant suivi la création, en 2000,
     de la Fondation « Mémoire, responsabilité et avenir ». » (Contre-
     mémoire, par. 7.4.)

                                                                             17

       IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (DÉCL. COMMUNE)             324

L’Italie avait écrit auparavant :
       « Pour reprendre les propos de la Cour dans l’affaire concernant
    Certains biens, la conclusion des accords de 1961 avait créé une
    « situation nouvelle » entre l’Italie et l’Allemagne au sujet de la ques-
    tion de la réparation. Ce sont les accords de 1961 et, plus particuliè-
    rement, les questions concernant leur portée, ainsi que la portée de la
    clause de renonciation figurant dans ces accords, qui se trouvent au
    centre des divergences entre l’Italie et l’Allemagne sur la question de
    la réparation. Ce sont donc les accords de 1961, et non pas le traité
    de paix, qui doivent être considérés comme étant l’origine ou la
    cause réelle des différends portés devant la Cour. » (Contre-mémoire,
    par. 3.18.)
   4. En dehors de ces affirmations générales, l’Italie n’indique pas quels
sont les différends relevant ainsi de la compétence de la Cour en vertu de
la convention européenne (voir également par. 3.19). Quelles sont les
divergences opposant l’Italie et l’Allemagne au sujet de « l’interprétation »
et de l’application des accords de 1961 ou de la Fondation de 2000 qui
constitueraient des « différends juridiques internationaux » ? Nulle part
dans le contre-mémoire une telle divergence ou un tel différend juridique
n’est défini ou démontré. Au chapitre II, intitulé « Les faits », l’Italie
déclare que les accords de 1961 :
    « constituent en premier lieu une confirmation du fait que l’Alle-
    magne reconnaît être tenue de l’obligation d’offrir une indemnisation
    aux victimes italiennes de violations graves du DIH. Néanmoins,
    l’Italie estime qu’il ressort de leurs dispositions mêmes que ces
    accords n’ont pas épuisé les mesures d’indemnisation possibles, mais
    ont simplement représenté une première étape d’un processus plus
    large visant à offrir une réparation appropriée à toutes les victimes
    italiennes de violations graves du DIH. » (Par. 2.15.)
   5. Dans la section suivante du chapitre consacré aux faits, l’Italie sou-
tient que les lois allemandes de 1953 et de 2000 n’ont pas institué de
mécanisme assurant une réparation effective à un très grand nombre de
victimes italiennes (par. 2.20 à 2.34). Il ressort de plusieurs passages
du contre-mémoire (par exemple, par. 2.45 et 5.58 à 5.65) que l’Italie
s’inquiète de ce que les mesures convenues jusqu’à présent avec l’Alle-
magne et mises en œuvre par le législateur allemand, ainsi que les décisions
des juridictions et des autorités allemandes, n’ont pas réparé le préjudice
subi par ces victimes italiennes. Vers la fin du chapitre concernant la
réparation, elle déclare :
       « Les accords de 1961 constituent une « situation nouvelle » en
    vertu de laquelle a) l’Allemagne a reconnu son obligation envers les
    victimes italiennes de violations graves du DIH ; b) les accords pré-
    voient certaines mesures de réparation limitées (concernant les récla-
    mations pendantes de nature économique ainsi que les réclamations
    émanant des victimes de la persécution pour plusieurs causes parti-

                                                                          18

       IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (DÉCL. COMMUNE)             325

    culières), mais, dans le même temps, c) ces accords n’ont pas réglé
    plusieurs autres situations. A cet égard, au bout d’une longue période
    marquée par l’incertitude et de nombreuses promesses non remplies,
    les victimes italiennes furent finalement exclues du champ d’applica-
    tion de la loi de 2000, et ce en vertu d’arguments plutôt non convain-
    cants. » (Contre-mémoire, par. 5.66.)
Ce passage est immédiatement suivi de l’affirmation suivante :
      « La situation ci-dessus exposée constitue le contexte juridique qui
    a empêché les juges italiens de rejeter des demandes de réparation
    n’ayant pas été honorées pendant trop longtemps, et qui les a
    contraints à rejeter l’argument de l’Allemagne tiré de l’immunité. »
    (Par. 5.67.)
  6. Mais le contre-mémoire ne précise pas quels sont les différends juri-
diques internationaux relatifs aux accords de 1961 et aux actes ultérieurs
de l’Allemagne, pas plus qu’il ne fait référence à une correspondance
diplomatique dans le cadre de laquelle l’Italie aurait informé l’Allemagne
de l’existence de tels différends.
  7. Une autre considération s’impose à cet égard. Dans ses observations
écrites sur les observations écrites de l’Allemagne relatives à la demande
reconventionnelle, l’Italie soutient que :
    « l’Allemagne a en effet expressément reconnu l’existence d’une
    contestation entre les Parties quant au sens et à la portée des accords
    de 1961. Non seulement l’Allemagne « ne conteste pas qu’il existe
    effectivement une certaine divergence de vues quant à la signification
    juridique des deux accords de 1961 », mais elle l’affirme au contraire
    de manière explicite. » (Par. 65.)
L’Allemagne avait affirmé textuellement ce qui suit :
       « L’Allemagne ne conteste pas qu’il existe effectivement une cer-
    taine divergence de vues quant à la signification juridique des
    deux accords de 1961. Alors qu’elle est d’avis que ces instruments
    doivent être considérés comme un ajout volontaire au régime ins-
    tauré par le traité de paix de 1947, l’Italie soutient qu’ils ont rouvert
    la question des réparations. L’élément central de la demande recon-
    ventionnelle réside cependant dans l’argument selon lequel une
    obligation de réparer les violations du droit international humani-
    taire commises par les autorités nazies pendant la période de
    l’occupation militaire de l’Italie continue d’incomber à l’Allemagne.
    Ce sont donc les événements qui se sont produits entre 1943 et
    1945 qui constituent la cause réelle du différend. Les deux traités
    de règlement en tant que tels ne sont pas en cause. Les deux
    Parties conviennent que leur conclusion a fait progresser les
    relations entre les deux pays. Ces accords ne permettent donc
    nullement de fonder les demandes de l’Italie, que ce soit sur le
    plan factuel ou sur le plan juridique. » (Observations écrites

                                                                          19

        IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (DÉCL. COMMUNE)              326

     de l’Allemagne relatives à la demande reconventionnelle de l’Italie,
     par. 35.)
   8. Nous ne voyons pas dans la déclaration de l’Allemagne une recon-
naissance de l’existence d’un différend — au sens bien établi que ce terme
a en droit — au sujet des accords de 1961. Quoi qu’il en soit, nous esti-
mons que ces arguments ne sont pas pertinents lorsqu’il s’agit de déter-
miner si la Cour a le pouvoir de « connaître d’une demande reconvention-
nelle » en vertu de l’article 80 de son Règlement. Ils ne le sont qu’une fois
cette question tranchée. En outre, l’Allemagne n’a pas été en mesure de
répondre à ce dernier argument de l’Italie, puisque celle-ci ne l’a avancé
que dans sa réponse aux observations écrites de l’Allemagne relatives à la
demande reconventionnelle, et que le dépôt de cette réponse n’a été suivi
ni d’une procédure écrite ni d’une procédure orale.
   9. Nous estimons donc que l’Italie n’a pas établi l’existence d’un dif-
férend avec l’Allemagne survenu postérieurement au 18 avril 1961.
   10. Le second point sur lequel nous souhaitons attirer l’attention est le
fait que, quand bien même (contrairement à ce que nous venons de décla-
rer) l’Italie nous aurait convaincus de l’existence d’un différend entre les
Parties au sujet des accords de 1961 ou de la législation allemande en
matière de réparation, nous sommes persuadés que la source ou la cause
réelle de ce différend réside dans des faits antérieurs au 18 avril 1961,
d’où il résulte que la compétence de la Cour est exclue en vertu de la limi-
tation apportée par l’alinéa a) de l’article 27 de la convention euro-
péenne.
   11. Comme il est rappelé dans l’ordonnance, la question des réclama-
tions de l’Italie et de ses ressortissants pour des faits survenus pendant la
seconde guerre mondiale était l’un des nombreux sujets sur lesquels por-
tait le traité de paix conclu en 1947 entre les Puissances alliées et l’Italie.
Le paragraphe 4 de l’article 77 présente une importance particulière. En
vertu de cette disposition, l’Italie acceptait, en son nom et au nom de tous
les ressortissants italiens, de renoncer
     « à toutes réclamations contre l’Allemagne et les ressortissants alle-
     mands, qui n’[avaient] pas [été] réglées au 8 mai 1945, à l’exception
     de celles qui [résultaient] de contrats et d’autres obligations qui
     étaient en vigueur ainsi que de droits qui [avaient été] acquis avant le
     1er septembre 1939 ».
La portée et l’effet exacts de cette clause, et en particulier la question de
savoir si elle visait aussi les réclamations relatives à des violations du
droit humanitaire, ont suscité des analyses différentes et nous n’exprime-
rons pas ici d’avis sur ce sujet. Nous relèverons néanmoins que la ques-
tion de savoir si l’Allemagne devait verser des réparations pour des vio-
lations du droit international humanitaire commises en Italie et ailleurs
au cours de la seconde guerre mondiale avait été discutée bien avant
1961. Elle avait par exemple été abordée dans le contexte de la conclusion
de l’accord de Londres de 1953 sur les dettes extérieures allemandes.

                                                                            20

       IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (DÉCL. COMMUNE)             327

  12. Les deux accords de 1961 doivent être examinés dans ce contexte.
En vertu de ces accords, l’Allemagne s’est engagée à effectuer certains
versements à l’Italie en relation avec des faits survenus pendant la seconde
guerre mondiale. Le paragraphe 1 de l’article 2 du premier accord de
1961, à savoir le traité entre la République fédérale d’Allemagne et la
République italienne portant règlement de certaines questions d’ordre
patrimonial, économique et financier, disposait ce qui suit :
       « Le Gouvernement italien déclare que toutes les réclamations et
    créances pendantes de la République italienne ou de personnes phy-
    siques ou morales italiennes contre la République fédérale d’Alle-
    magne ou des personnes physiques ou morales allemandes sont réglées,
    pour autant qu’elles soient fondées sur des droits et situations de fait
    nés au cours de la période allant du 1er septembre 1939 au 8 mai
    1945. »
L’article 3 du deuxième accord de 1961, à savoir le traité entre la Répu-
blique fédérale d’Allemagne et la République italienne relatif à l’indem-
nisation des ressortissants italiens ayant fait l’objet de mesures de persé-
cution sous le régime national-socialiste, prévoyait que
    « [l]e paiement prévu à l’article premier portera[it] règlement définitif
    entre la République fédérale d’Allemagne et la République italienne
    de toutes les questions faisant l’objet du présent accord, sans préju-
    dice des droits éventuels de ressortissants italiens fondés sur la légis-
    lation allemande en matière d’indemnisation ».
   13. Là encore, la portée et l’effet exacts de ces dispositions peuvent
donner matière à discussion. Ce qui importe ici cependant, c’est qu’aucun
des deux accords de 1961 ne saurait en soi être interprété comme mettant
à la charge de l’Allemagne l’obligation de verser à l’Italie ou à des res-
sortissants italiens, pour des violations du droit international humani-
taire commises pendant la seconde guerre mondiale, d’autres indemnités
que les montants prévus expressément dans les deux accords. L’Italie n’a
jamais dit que l’Allemagne n’avait pas versé ces montants. Elle soutient
par contre que les deux accords constituaient de la part de l’Allemagne la
reconnaissance du fait qu’elle ne pouvait plus se prévaloir de la renoncia-
tion contenue au paragraphe 4 de l’article 77 du traité de paix. Or, dans
la mesure où l’on pourrait considérer qu’il existe un différend entre les
Parties sur cette question, celui-ci est indissociable du régime institué par
le traité de 1947 et des échanges ultérieurs qui ont eu lieu entre les deux
gouvernements après la conclusion de ce traité. Il est en particulier inex-
tricablement lié à l’appréciation de la portée et de l’effet de la clause de
renonciation contenue au paragraphe 4 de l’article 77 du traité de paix de
1947 et aux divergences de vues entre les Parties à ce sujet.
   14. De même, ni l’adoption par l’Allemagne d’une législation pré-
voyant des réparations en faveur de certaines catégories de victimes de
violations du droit humanitaire commises au cours de la seconde guerre
mondiale, ni le fait que, en vertu de cette législation, certaines victimes

                                                                          21

       IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT (DÉCL. COMMUNE)            328

italiennes se sont vu refuser une réparation, ne constituent des faits déta-
chables du régime institué par le traité de paix de 1947. La législation
nationale allemande et son application par les juridictions et les autorités
allemandes ne donnent pas à elles seules naissance à une obligation en
vertu du droit international d’indemniser des catégories de demandeurs
qui ont été exclues du champ d’application de la législation. Là encore, sa
pertinence tiendrait à son incidence sur la possibilité pour l’Allemagne de
se fonder sur les dispositions du traité de paix de 1947. Elle est dès lors
inextricablement liée à ce traité.
   15. Nous devons donc nécessairement conclure que la source ou la
cause réelle de tout différend que l’Italie cherche à porter devant la Cour
par voie de demande reconventionnelle réside dans des faits et situations
survenus bien avant le 18 avril 1961. Cela ressort effectivement de la
manière dont l’Italie formule sa demande reconventionnelle dans son
contre-mémoire. Dans les deux phrases du chapitre sur la demande
reconventionnelle exposant le contenu de cette demande, l’Italie déclare :
       « Comme l’y autorise l’article 80 du Règlement de la Cour, l’Italie
    présente une demande reconventionnelle portant sur la question des
    réparations dues aux victimes italiennes des graves violations du
    droit international humanitaire commises par les forces du Reich
    allemand...
       Le présent chapitre expose la demande reconventionnelle de l’Ita-
    lie en l’affaire. L’Italie prie la Cour de déclarer que l’Allemagne a
    violé l’obligation de réparation qui est la sienne à l’égard des victi-
    mes italiennes des crimes commis par l’Allemagne nazie pendant la
    seconde guerre mondiale et qu’elle doit, par conséquent, mettre fin à
    son comportement illicite et accorder aux victimes une réparation
    effective et appropriée. » (Par. 7.1-7.2.)
  On ne saurait être plus clair.

                                         (Signé) Kenneth KEITH.
                                     (Signé) Christopher GREENWOOD.




                                                                         22

